Per Curiam.
That thñ appellant would have been liable for this debt in an action on the administration bond, is not doubted. It was assets in the hands of his colleague, who was solvent at the date of the bond; and as it was not applied by him, all, including the sureties, are answerable for it. Had he been insolvent, the appellant would not have been bound for a debt; which, as to him, w'ould not have been assets; but it is conceded that the insolvency did not occur for several years. Why, then, should not the appellant be bound to account for-his colleague in the Orphans’ *428Qourt ? The result must be the same; and it is attended with less expense to the accountant, as well as less delay to the parties entitled. For this reason, it is, perhaps, that the practice is to charge an administrator, in his account, with every thing for which he would eventually be bound. ' Decree affirmed.